Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to Applicant's amendment filed January 4, 2021 in reply to the Non-final Office Action mailed October 5, 2020. Claims 1, 20, and 22 have been amended; claims 2, 4, 6-8, 18 and 19 have been canceled; and no claims have been newly added. Claims 9-17 and 20 have been withdrawn. Claims 1, 3, 5, 21, and 22 are currently under examination.
Election/Restrictions
The elected species of the compound of formula (I) is the following:

    PNG
    media_image1.png
    248
    665
    media_image1.png
    Greyscale


	In the instant response filed January 4, 2021, Applicant argues that “non-elected species have been examined and rejoined” and therefore “withdrawal of the election requirement” is requested. 
	The Examiner, however, would like to point out that Applicant’s assertion is entirely erroneous. It is not entirely clear at all how Applicant has reached this position. The 
Obviousness-Type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 5, and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 8,389,443. 
The instant claims are directed to a compound of formula (I) as defined therein, in which X and Y are both e.g. ethyl, R1 is e.g. methyl, R2 is e.g. H, R3 can be e.g. C1-C6 alkyl, and G is e.g. H. 
Claims 1-4 of U.S. Patent No. 8,389,443 disclose a compound of formula (I) as defined therein, in which X and W are both e.g. ethyl; Y is e.g. ethynyl; Z is e.g. H; A is e.g. methoxy, ethoxy or propoxy; B is e.g. methyl, and G is e.g. H. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the key difference between the two compounds just described is a substitution of a hydrogen for a methyl on the carbon bonded to the –O-R3 substituent in the instantly claimed compound of formula (I). It is well established that 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5, 21, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, as now amended, recites E as being “sodium, potassium…or an ion equivalent of calcium or magnesium”. One of ordinary skill in the art cannot definitively ascertain the metes and bounds of “or an ion equivalent of calcium or magnesium” in the expression. For example, does the expression intend to mean that for every mole of sodium there is only ½ mole of calcium, or rather does the expression intend to mean something entirely different?
Claims 21 and 22, each of which depends from claim 1, are directed to the compound of formula (I) “or an agrochemically acceptable salt thereof according to claim 1”. However, although claim 1 discloses a salt thereof, claim 1 says nothing about the salt being “agrochemically acceptable”. Hence, there is insufficient antecedent basis for “an agrochemically acceptable salt thereof according to claim 1” in the claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 1, 3, 5, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Fischer et al. (U.S. Patent Application Pub. No. 2012/0190865).
Applicant Claims
Applicant’s elected compound is directed to a compound of formula (I) as defined therein, in which X and Y are both ethyl, R1 is methyl, R2 is H, R3 is CH2CH2OCH3, and G is H:

    PNG
    media_image1.png
    248
    665
    media_image1.png
    Greyscale

Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Fischer et al. disclose a compound of formula (I) as defined therein, in which W and X are most preferably e.g. ethyl; Y is preferably e.g. C2-C4-alkynyl; Z is most preferably e.g. H; A and B together are preferably a saturated C5-C6 cycloalkyl, and this cycloalkyl can be mono-substituted preferably with e.g. methoxyethoxy (i.e. OCH2CH2OCH3, which corresponds to R3 being CH2CH2OCH3 in Applicant’s formula 
Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
Fischer et al. do not anticipate the instantly claimed compounds with one single example or preferred embodiment. However, the Fischer et al. disclosure is sufficient to render the instantly claimed compounds prima facie obvious within the meaning of 35 USC 103. 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time the present application was filed to employ the teachings of Fischer et al., outlined supra, to devise Applicant’s instantly claimed compound of formula (I). 
Fischer et al. disclose compounds of formula (I) as defined therein for use as pesticides (paragraph 0002). Since Fischer et al. disclose that W, X, Y, Z and G are (particularly) preferably ethyl, ethyl, C2-C4-alkynyl, H, and H, respectively; and that A and B together are preferably a saturated C5-C6 cycloalkyl, and this cycloalkyl can be mono-substituted preferably with e.g. a methoxyethoxy substituent (corresponding to methoxyethyl for R3); one of ordinary skill in the art would thus be motivated to employ the (particularly) preferred substituents as just described, with the reasonable expectation that the resulting compound would successfully serve as an effective pesticide. 

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
Applicant's arguments filed January 4, 2021 have been fully considered but they are not persuasive.
It is noted that Applicant appears to have essentially reiterated arguments originally filed August 5, 2020, so the responses are repeated here. 
i) Applicant contends that “Fischer ‘865 does not exemplify a compound reading on the instant claims”, and thus “to arrive at the instantly claimed compounds, one of skill in the art…would have to pick and choose from among various teachings of Fischer ‘865”, that “the effects of different substituents in chemical compounds are unpredictable”, and thus “without the benefit of hindsight, there is simply no reason one of ordinary skill in the art would have picked and chosen among the multitude of possible combinations suggested by Fischer ‘865”.
The Examiner, however, would like to point out the following:
1. Fischer has not been cited for anticipating the instantly claimed subject matter under 35 USC 102. Fischer need not exemplify a specific compound being claimed.

3. One of ordinary skill in the art would be motivated to select e.g. ethyl for X and ethyl for Y, and make the other selections described in the prior art rejection because Fischer expressly discloses that these selections are not only suitable but in many cases most preferred. One of ordinary skill in the art would thus have a reasonable expectation of success at arriving at a compound with herbicidal activity by making the selections expressly disclosed by Fischer. Indeed, Applicant has merely followed the teachings of Fischer like a recipe in arriving at the claimed compound. This is not a patentable advance, but merely the work of the ordinary mechanic in the art. 
ii) Applicant contends that the “instantly claimed compounds provide unexpected results” in the form of “surprising pre- and post-emergence herbicidal effects”. 
The Examiner, however, would like to point out that these effects are not unexpected at all. Fischer expressly teaches that their compounds have herbicidal effects. Indeed, this is precisely the reason why one of ordinary skill in the art would arrive at the claimed compounds in view of Fischer, i.e. for the herbicidal effects. 
iii) Applicant contends, regarding the ODP rejection, that “a key feature of claims 1-4 of Fischer ‘443 is to have geminal ketoenols”, and “contrary to the Office’s position that substitution of hydrogen for methyl is not a patentable modification, a skilled artisan would have understood that an additional substituent (e.g. methyl) required by claims 1-4 of Fischer ‘443 has a decisive effect…prevents the cyclohexyl ring from changing conformation”, and thus “consequently this may have severe effects on what fits to the binding pocket of enzymes” and “this structural difference, therefore, would lead to differences in properties”; and, moreover, “in all of the examples of Fischer ‘443 substituent A is in the 4-position of the cyclohexyl ring” and thus “the skilled artisan must also particularly select the 3-position for attaching substituent A of Fischer ‘443”. 
The Examiner, however, would like to point out the following:
1. Applicant is merely arguing broad generalizations and hypotheticals, and has not established proof with any supporting hard evidence that the assertions apply to the particular compounds at issue here. 
2. In stark contrast to Applicant’s assertions, the compounds in Fischer function as herbicides, and the compounds of the instant claims also function as herbicides. Indeed, substituting methyl for hydrogen does not have severe effects on the function of these particular compounds at all.
3. With respect to the ODP rejection at issue, claims 1-4 of Fischer clearly provide that substituent A can be e.g. in the 3-position, and thus it would be obvious for one of ordinary skill in the art to arrive at a compound in which substituent A is in the 3-position, regardless of the examples shown in the disclosure of the cited reference. 
For the foregoing reasons, the claim rejections are hereby maintained.
Conclusion
No claims are allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BROWE whose telephone number is (571)270-1320.  The examiner can normally be reached on Monday - Friday, 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





/DAVID BROWE/Primary Examiner, Art Unit 1617